Per Curiam.

The only questions involved upon this appeal arise'from a determination of facts upon the trial -of this cause. And "these were: 1. That the work wasi done for one D. M* Bedikian, and not the defendant. 2. That the work was defective and not worth the sum charged. The justice determined, as we assume from the judgment, that the 2,000 copies of the ArmeñianEnglish Manual or Dictionary, for the printing of which and the materials furnished therefor, this action'Was brought, were'rendered and furnished at the request of the defendant. Although we might have arrived at a different conclusion, yet there was sufficient evidence in the case to support' a finding either way, and the justice having found for the plaintiff upon a .conflict of evidence, we see no reason, for disturbing such determination in the absence of the elements which are requisite to a review -of the facts. The justice had the witnesses before him, observed 'their manner of testifying, and therefore, was undoubtedly better able to judge of their credibility and of the weight to be given to their testimony 'than is this, appellate court.
The defendant claims that the books werre imperfectly cut and' bound, but having retained them after discovering such alleged defects, he is bound by his acceptance thereof, and hence is not entitled to any deduction from the price- Moreover, there was a conflict of evidence upon the question as to the cause of such imperfections, which the justice resolved in favor of the plaintiff. -
For these reasons the judgment should be affirmed, with costs.
Present: Beekman, P. J., Gilderslbeve and Giegerich, JJ.
Judgment affirmed, with costs.